Decided that mill-stones, bolts, and other machinery and apparatus in a flouring mi 11, necessary for manufacturing flour therein, descend to the heir, upon the death of the owner; and do not go .to the personal representative of the decedent, as personal property ; although not fixed into the wall of the building so as to be essential for its support.
That where a mortgage is given for the. purchase money of the land mortgaged, the wife of the mortgagor, in case she survives him, takes her dower therein subject to the mortgage, and must keep down one third of the interest from the time of her husband’s death, until the mortgage is paid; and then she must contribute, towards the payment, a sum which will be equal to the value of an aunuity to the amount of one third of the interest, for the residue of her life.
That where the wife joins with her husband in the execution of a mortgage, or where it is executed by the husband alone, previous to the marriage, she must- contribute to keep down the interest and to pay off the mortgage in the same *13manner. For in that case she is only entitled to dower ift the equity of redemption, subject to the mortgage.
Decree declaring the rights of the parties accordingly, and directing a reference to a master to take the account of the estate in the usual form. All further-questions' and direct tions reserved.